17-13633-mkv         Doc 313       Filed 05/13/19       Entered 05/13/19 15:37:37      Main Document
                                                      Pg 1 of 3


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
 In re:
                                                                  Chapter 11
 Robert Francis Xavier Sillerman,
 Robert F. X. Sillerman,                                          Case No. 17-13633 (MKV)
 Robert F. Sillerman,
 Robert X. Sillerman,
                                              Debtor.
 -------------------------------------------------------------X

               ORDER AUTHORIZING THE ISSUANCE OF SUBPOENAS FOR
                THE PRODUCTION OF DOCUMENTS AND EXAMINATION
                  OF WITNESSES TO NON-DEBTOR THIRD PARTIES

           Upon the motion (the “Motion”) [ECF No. 279] of the Official Committee of Unsecured

 Creditors (the “Committee”) in the above-referenced case, pursuant to Rule 2004 of the Federal

 Rules of Bankruptcy Procedure, for an order authorizing the issuance of subpoenas to the

 persons and entities identified on Schedule 1 hereto (the “2004 Parties”) as well as Brett Torino

 and OPW, LLC; and good and sufficient notice of the Motion having been given [ECF No. 281];

 and no other or further notice of the Motion being required; and there having been no objection

 to the Motion; and after due deliberation and good and sufficient cause appearing therefore, it is

           ORDERED that the Committee is authorized to issue such subpoenas as may be

 necessary to compel the production of documents from and the testimony of, each of the 2004

 Parties in connection with the administration of this chapter 11 case, including seeking

 documents and testimony related to the Debtor, his assets, including the bankruptcy estate’s

 potential claims and causes of action, direct and indirect investments, and liabilities; and it is

 further

           ORDERED that this order is without prejudice to the rights of the Committee to seek

 further discovery of the Debtor or of any other person or entity; and it is further
17-13633-mkv      Doc 313    Filed 05/13/19     Entered 05/13/19 15:37:37     Main Document
                                              Pg 2 of 3


        ORDERED that this Court shall retain jurisdiction to resolve any issues with respect to

 this Order including, without limitation, the requested production of documents and scheduling

 of the oral examination.


 Dated: New York, New York
        May 13, 2019
                                               s/ Mary Kay Vyskocil
                                            Honorable Mary Kay Vyskocil
                                            United States Bankruptcy Judge




                                                2
17-13633-mkv      Doc 313    Filed 05/13/19     Entered 05/13/19 15:37:37   Main Document
                                              Pg 3 of 3


                                         SCHEDULE 1


                                        2004 PARTIES


 Citizens Bank, a division of Citizens Bank, N.A.

 Citibank, N.A.

 ESFX Holdings LLC

 Hany Fam

 Iliad Research and Trading, L.P.

 Sean Beckner

 Tomorrow Foundation
